DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2011-210763.
JP2011-210763 discloses a heat treatment method of heating a substrate by irradiating with a flash lamps (abstract) comprising a substrate susceptor (74) with supports (8) contacting a back surface of substrate (W; Figure 1), irradiating a front surface of substrate with flash .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2011-210763 in view of JP2011-510488.
JP2011-210763 discloses all of the recited subject matter except substrate supports with a shape of a sphere wherein it is cut by a cutting plane and a flash lamp irradiation time between 0.1-100 milliseconds.  JP2011-510488 discloses substrate support with a shape of a sphere wherein it is cut by a cutting plane (Figures 4B, 4C).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included substrate support with a shape of a sphere wherein it is cut by a cutting plane as discloses by JP2011-510488 in the heat treatment method of JP2011-201763 because, substrate support with a shape of a sphere wherein it is cut by a cutting plane allow substrate to be held in place more securely.  While neither JP2011-210763 nor JP2011-510488 discloses a flash lamp irradiation time between 0.1-100 milliseconds.  It is evident in either prior art reference substrate will be heated for a certain period of time.  It would have been obvious to one of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779. The examiner can normally be reached 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





stf								/SHAWNTINA T FUQUA/November 6, 2021						Primary Examiner, Art Unit 3761